Citation Nr: 0515196	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to an increased rating for low back pain, 
currently evaluated 20 percent disabling.  

2.  Entitlement to an increased rating for right knee 
osteoarthritis, currently evaluated 20 percent disabling.  

3.  Entitlement to an increased rating for postoperative 
residuals of epicondylitis, left elbow, currently evaluated 
10 percent disabling.  

4.  Entitlement to a compensable rating for a residual shell 
fragment wound scar of the left buttock.  

5.  Entitlement to a compensable rating for a residual shell 
fragment wound scar of the left thigh.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from July to September 
1948 and from July 1951 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The Board notes that, in communication received from the 
veteran in August 2004, prior to transfer of the case to the 
Board, he specifically withdrew his appeal of two other 
issues that had been developed for appellate review.  
Therefore, the issues remaining for the Board's consideration 
are as stated above.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the file discloses that the only recent medical 
evidence that has been received consists of private treatment 
records dated in 1999 and 2000 and the report of a VA 
compensation examination conducted in August 2002.  The 
private records primarily reflect treatment for the veteran's 
left knee and right shoulder; those records do not provide 
much information regarding the right knee disability that is 
currently at issue or any information concerning the other 
disabilities.  Moreover, the VA compensation examination 
report does not provide sufficient information to enable the 
Board to evaluate his various service-connected disabilities.  
Specifically, the examiner did not comment on functional loss 
due to pain or with respect to the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, regarding the various 
disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, the examiner did not comment on the degree of 
and residual effects of any muscle injury due to the shell 
fragment wounds to the veteran's low back, left buttock, and 
left thigh, nor did he provide a sufficient description of 
the service-connected scars to permit evaluation under the 
revised criteria for rating skin disorders.  

Finally, the record does not reflect that the RO has complied 
with VA's obligations in terms of its duty to notify and 
assist the claimant regarding the low back, right knee, and 
left elbow disability claims, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The record does not 
reflect that the RO has done so as to those issues.  On 
Remand, the RO will have an opportunity to cure that defect.  

The file does not reflect that the veteran has indicated that 
he has received any recent VA or non-VA treatment for any of 
the service-connected disabilities at issue.  If he has, 
however, he should notify the RO and request that the records 
of any such treatment be obtained.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should 
(a) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate his increased rating 
claims; 
(b) inform the claimant about the 
information and evidence that VA 
will seek to provide; 
(c) inform the claimant about the 
information and evidence the 
claimant is expected to provide; and 
(d) request or tell the claimant to 
provide any evidence in his 
possession that pertains to the 
claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to 
your claim(s)."  

2.  The RO should then schedule the 
veteran for an examination of his low 
back (not mid-back), right knee, left 
elbow, left buttock, and left thigh 
disabilities.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's low back (not mid-back), right 
knee, left elbow, left buttock, and left 
thigh disabilities.  Range of motion in 
all axes should be provided for all 
affected joints, including any limitation 
due to pain.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to each of 
the disabilities that develops on use.  
In addition, the examiner should express 
an opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
parts.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  

The examiner's report should also set 
forth all muscle groups affected by the 
in-service shell fragment wounds and 
should describe in detail all current 
residuals of those wounds, including 
detailed descriptions of all residual 
scars and the presence and effect of any 
retained fragments.  In this regard, the 
examiner's attention is drawn to the 
anatomical drawings provided by the VA 
examiner in September 1988; any current 
differences from the 1988 examiner's 
description of the scars and wounds 
should be explained.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  If any action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the August 2004 supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




